


Exhibit 10.31
FIRST AMENDMENT TO TERM LOAN AGREEMENT
This FIRST AMENDMENT TO TERM LOAN AGREEMENT, dated as of November 19, 2013 (this
“Amendment”), is by and among WESCO INTERNATIONAL INC., a Delaware corporation
(“Holdings”), WESCO DISTRIBUTION INC. (the “US Borrower”), a Delaware
corporation and wholly owned subsidiary of Holdings, WDCC ENTERPRISES INC., an
Alberta corporation and a wholly owned subsidiary of Holdings (the “Canadian
Borrower”, and together with the US Borrower, the “Borrowers”, and each a
“Borrower”), each of the Guarantors party hereto, the Lenders who have executed
and delivered a Lender Agreement (as defined below), and CREDIT SUISSE AG,
CAYMAN ISLANDS BRANCH (“Credit Suisse”), as administrative agent (in such
capacity, including any successor thereto, the “Administrative Agent”) and as
collateral agent (in such capacity, including any successor thereto, the
“Collateral Agent”) for the Lenders.
W I T N E S S E T H:
WHEREAS, the Borrowers, Holdings, the Lenders and the Administrative Agent have
entered into that certain Term Loan Agreement dated as of December 12, 2012 (as
amended, supplemented, or otherwise modified from time to time, including by way
of this Amendment, the “Loan Agreement”) pursuant to which the Lenders made
certain loans to the Borrowers as provided therein. Capitalized terms used
herein but not otherwise defined herein shall have the meanings given such terms
in the Loan Agreement;
WHEREAS, the Borrowers desire to engage in a restructuring in order to achieve
the corporate organizational structure depicted on Exhibit A attached hereto
(such restructuring, in its integrated entirety, the “Corporate Restructuring”);
WHEREAS, the Borrowers, the Lenders and the Administrative Agent desire to
modify the Loan Agreement, in accordance with and subject to the terms and
conditions contained herein; and
WHEREAS, each Lender under the Loan Agreement (collectively, the “Existing
Lenders”) that executes and delivers a Lender Agreement in substantially the
form attached hereto as Exhibit B (a “Lender Agreement”) will be deemed to have
agreed to the amendments to, and waivers and consents under, the Loan Agreement
provided for in such Lender Agreement, in each case on the terms set forth
herein and subject to the conditions set forth herein.
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:
ARTICLE I

AMENDMENTS TO LOAN AGREEMENT
Section 1.1.    Rate Modification Amendments.
(a)    Subject to the satisfaction of the conditions set forth in Section 3.2
hereof and in reliance upon the representations, warranties and covenants set
forth herein, Section 1.01 of the Loan Agreement is hereby amended, as of the US
Repricing Effective Date (as defined below),
(i)    by substituting the percentage “0.75%” for the percentage “1.00%”
appearing in clause (a) of the definition of “Adjusted LIBO Rate”; and

 

--------------------------------------------------------------------------------



(ii)    by substituting the percentage “3.00%” for the percentage “3.50%” in
subclause (i) of clause (a), and the percentage “2.00%” for the percentage
“2.50%” in subclause (ii) of clause (a) of the definition of “Applicable Margin”
(the amendments set forth in this Subsection 1.1(a) being hereinafter referred
to as the “US Rate Modifications”).
(b)    Subject to the satisfaction of the conditions set forth in Section 3.3
hereof and in reliance upon the representations, warranties and covenants set
forth herein, Section 1.01 of the Loan Agreement is hereby amended, as of the
CAN Repricing Effective Date (as defined below), by substituting the percentage
“3.50%” for the percentage “4.00%” in subclause (i) of clause (b), and the
percentage “2.50%” for the percentage “3.00%” in subclause (ii) of clause (b) of
the definition of “Applicable Margin” (the amendments set forth in this
Subsection 1.1(b) being hereinafter referred to as the “CAN Rate Modifications”;
and together with the US Rate Modifications, the “Rate Modifications”).
(c)    Section 2.25 of the Loan Agreement shall be automatically amended,
(i)    as of the date, if occurring, that both the amendments set forth in
Subsections 1.1(a) and 1.1(b) above become effective, by substituting the words
“June 13, 2014” for the words “the first anniversary of the Closing Date”
appearing therein;
(ii)    as of the date, if occurring, that the amendments set forth in Section
1.1(a) become effective but the amendments set forth in Section 1.1(b) do not
become effective, by inserting the words “in respect of the Tranche B-2 Loans
and on or prior to June 13, 2014 in respect of the Tranche B-1 Loans”
immediately after the words “the first anniversary of the Closing Date”
appearing therein; and
(iii)    as of the date, if occurring, that the amendments set forth in Section
1.1(b) become effective but the amendments set forth in Section 1.1(a) do not
become effective, by inserting the words “in respect of the Tranche B-1 Loans
and on or prior to June 13, 2014 in respect of the Tranche B-2 Loans”
immediately after the words “the first anniversary of the Closing Date”
appearing therein.
For the avoidance of doubt, in the event that neither the amendments set forth
in Subsection 1.1(a) nor the amendments set forth in Subsection 1.1(b) become
effective, there will be no amendment to section 2.25 of the Loan Agreement
under this Amendment.
The US Rate Modifications shall be automatic and without any further action by
or notice to any Person upon the satisfaction of the applicable conditions
precedent on the US Repricing Effective Date. The CAN Rate Modifications shall
be automatic and without any further action by or notice to any Person upon the
satisfaction of the applicable conditions precedent on the CAN Repricing
Effective Date.
Section 1.2.    Technical Amendments. Subject to the satisfaction of the
conditions set forth in Section 3.1 hereof and in reliance upon the
representations, warranties and covenants set forth herein, the Loan Agreement
is hereby amended as of the Effective Date (as defined below),
(a)    by deleting the date “occurring on or prior to December 31, 2013”
appearing in clause (ii) of the definition of “Post-Closing Amalgamation
Transaction”; and
(b)    by (i) deleting the word “and” appearing before clause (H) in paragraph
(c) of Section 6.09 of the Loan Agreement, and (ii) adding the following words
to the end of paragraph (c) thereof, before the period:
“and (I) the foregoing shall not apply to restrictions and conditions with
respect to documents evidencing or governing Indebtedness permitted by Sections
6.01(g), (o) or (r) to the extent such restrictions and conditions, taken as a
whole, are, in the good faith judgment of the US Borrower, (x)

- 2 -    
 

--------------------------------------------------------------------------------



no more restrictive with respect to the Loan Parties and the Restricted
Subsidiaries than the covenants set forth in this Agreement and (y) do not
adversely affect the ability of the Loan Parties (A) to make any payments
required to be paid by the Loan Parties with respect to the Obligations or (B)
to grant Liens on the assets of any Loan Party in favor of the Agent”
ARTICLE II    

WAIVER AND REAFFIRMATIONS
Section 2.1.    Waiver. Subject to the satisfaction of the conditions set forth
in Section 3.1 hereof and in reliance upon the representations, warranties and
covenants set forth herein, the provisions of Section 6.05 of the Loan Agreement
are hereby waived to the extent, and only to the extent, such provisions
prohibit or otherwise impair the ability of the Loan Parties to consummate the
Corporate Restructuring, provided that (i) the Corporate Restructuring shall be
fully implemented and effective on or before December 31, 2014, and (ii) that
the Administrative Agent shall receive substantially contemporaneously with the
consummation of the Corporate Restructuring a ratification and confirmation
agreement from each Loan Party involved therein substantially in the form of
Annex A attached hereto, together with such other customary reaffirmations,
joinders, other agreements, filings, legal opinions and other documents as
reasonably requested by Administrative Agent to reaffirm the obligations of each
applicable Loan Party and to continue the validity, perfection and priority of
the Administrative Agent’s Liens in the Collateral of each such Loan Party after
giving effect to the Corporate Restructuring, all of which shall be reasonably
satisfactory in form and substance to the Administrative Agent. The foregoing is
a limited, one time waiver with respect to the Corporate Restructuring
Transaction only. The waiver contained in this Section 2.1, together with the
amendments set forth in Section 1.2 hereof, are hereinafter referred to as the
“Technical Modifications”.
Section 2.2.    Reaffirmation. In connection with the execution and delivery of
this Amendment, (i) each of the Guarantors (a) hereby consents to this Amendment
and the transactions and modifications contemplated thereby, (b) hereby ratifies
and reaffirms all of its payment and performance obligations, contingent or
otherwise, if any, under each of the Loan Documents to which it is a party, (c)
without limiting the generality of clause (b), hereby ratifies and reaffirms the
Guarantee Agreement, (d) acknowledges and agrees that, as of the date hereof,
any of the Loan Documents to which it is a party or otherwise bound continue in
full force and effect and that all of its obligations thereunder continue to be
valid and enforceable, shall not be impaired or limited by the execution or
effectiveness of this Amendment and are hereby reaffirmed and confirmed in all
respects, and (e) represents and warrants that all representations and
warranties contained in the Guarantee Agreement are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they were true
and correct in all material respects on and as of such earlier date, and (ii)
each of the undersigned Loan Parties reaffirms each Lien, if any, it granted
pursuant to the Security Documents, which Liens continue, as of the date hereof,
to be in full force and effect and continue to secure the Obligations, on and
subject to the terms and conditions set forth in the Loan Agreement, the
Security Documents and the other Loan Documents. Without limiting the foregoing
each undersigned Loan Party hereby confirms that the Guarantee Agreement and all
Security Documents, and all Collateral encumbered thereby or pursuant thereto
continue to guarantee or secure, as the case may be, to the fullest extent
possible in accordance with the applicable Security Documents, the payment and
performance of all Obligations, subject, however, in each case, to the
limitations set forth herein and therein, as applicable. Each undersigned Loan
Party acknowledges and agrees that any of the Loan Documents to which it is a
party or otherwise bound continue in full force and effect and that all of its
obligations thereunder continue to be valid and enforceable, shall not be
impaired or limited by the execution or effectiveness of this Amendment.
ARTICLE III    

CONDITIONS PRECEDENT TO EFFECTIVENESS

- 3 -    
 

--------------------------------------------------------------------------------



Section 3.1.    Effective Date Conditions. This Amendment (other than
Section 1.1 hereof) shall become effective on the date hereof (the “Effective
Date”), provided that the following conditions precedent have been satisfied:
(a)    the Borrowers, the Guarantors, Existing Lenders constituting Required
Lenders (as determined immediately prior to giving effect to this Amendment) and
the Administrative Agent have each delivered a duly executed counterpart of this
Amendment or Lender Agreement to the Administrative Agent;
(b)    the Administrative Agent shall have received a certificate of a
Responsible Officer of Holdings, US Borrower and Canadian Borrower dated the
Effective Date (A) attaching a certificate as to the good standing (where
relevant) of each Loan Party as of a recent date, from the Secretary of State or
similar Governmental Authority of the state of its incorporation or
organization, (B) certifying that attached thereto is a true and complete copy
of the certificate or articles of incorporation or organization of such Loan
Party, (C) certifying that attached thereto is a true and complete copy of
resolutions duly adopted by the board of directors (or equivalent governing
body) of such Loan Party authorizing the execution, delivery and performance of
this Amendment and the Loan Documents to which such Person is a party, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, and (D) as to the incumbency and specimen signature of each
officer executing this Amendment and any Loan Document on behalf of such Loan
Party and countersigned by another officer as to the incumbency and specimen
signature of the Responsible Officer executing such certificate;
(c)    the Administrative Agent or its relevant affiliates shall have been paid
all fees to the extent required by that certain Engagement Letter dated November
6, 2013 (the “Engagement Letter”) by and between Credit Suisse Securities (USA)
LLC and Holdings as of the Effective Date, the US Repricing Effective Date and
the CAN Repricing Effective Date, as applicable;
(d)    the representations and warranties made by each Loan Party in or pursuant
to this Amendment, the Loan Agreement and the other Loan Documents are true and
correct in all material respects (except to the extent already qualified by
materiality or Material Adverse Effect, in which event such representation and
warranty shall be true and correct in all respects) on and as of the Effective
Date (or the US Repricing Effective Date or the CAN Repricing Effective Date, as
applicable), except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except to the extent
already qualified by materiality or Material Adverse Effect, in which event such
representation and warranty shall be true and correct in all respects) as of
such earlier date;
(e)    the Administrative Agent shall have been paid all reasonable out of
pocket costs and expenses of the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment (including the
reasonable fees and expenses of Skadden, Arps, Slate, Meagher & Flom, LLP, as
counsel to the Administrative Agent, and all unpaid and invoiced fees previously
submitted to US Borrower in connection with the Loan Agreement), in each case,
to the extent required by the Engagement Letter or Section 9.05 of the Loan
Agreement and, in each case, invoiced at least one (1) Business Day prior to the
Effective Date, the US Repricing Effective Date or the CAN Repricing Effective
Date, as applicable;
(f)    the Administrative Agent shall have received a copy of the fully executed
amendment to the ABL Credit Facility implementing amendments consistent with the
Technical Modifications contemplated hereunder; and
(g)    no Default or Event of Default has occurred and is continuing on the
Effective Date.
Section 3.2.    Repricing Effective Date Conditions – Tranche B-1 Loans.
Subsection 1.1(a) of this Amendment shall become effective on December 13, 2013,
provided that the following conditions are satisfied (the “US Repricing
Effective Date”):

- 4 -    
 

--------------------------------------------------------------------------------



(a)    the conditions precedent set forth in Section 3.1 (on and as of the
Repricing Effective Date) shall have been satisfied;
(b)    the US Borrower has delivered to the Administrative Agent a certification
(substantially in the form attached hereto as Exhibit C) that the conditions
precedent set forth in Sections 3.1 (on and as of the US Repricing Effective
Date) and 3.2 hereof have been fully satisfied;
(c)    no Default or Event of Default has occurred and is continuing on the US
Repricing Effective Date;
(d)    the Lenders consenting to the US Rate Modification constitute Required
Lenders as of such date;
(e)    to the extent necessary, commitments shall have been obtained from
Eligible Assignees, sufficient to replace any Tranche B-1 Lenders not consenting
to the US Rate Modification and to acquire the Tranche B-1 Loans of such
non-consenting Tranche B-1 Lenders pursuant to Section 2.21 of the Loan
Agreement; and
(f)    each Departing B-1 Lender shall have been paid or concurrent with the
effectiveness of the amendments set forth in subsection 1.1(a) are paid the
Purchase Price (as defined below), together with accrued and unpaid interest on
the aggregate principal amount of Tranche B-1 Loans relating thereto, to the
date of such payment, for its Tranche B-1 Loans (or the Administrative Agent has
received such funds on behalf of the Departing B-1 Lenders).
Section 3.3.    Repricing Effective Date Conditions – Tranche B-2 Loans.
Subsection 1.1(b) of this Amendment shall become effective on December 13, 2013,
provided that the following conditions are satisfied (the “CAN Repricing
Effective Date”):
(a)    the conditions precedent set forth in Sections 3.1 (on and as of the CAN
Repricing Effective Date) shall have been satisfied;
(b)    the Canadian Borrower has delivered to the Administrative Agent a
certification (substantially in the form attached hereto as Exhibit C) that the
conditions precedent set forth in Sections 3.1 (on and as of the CAN Repricing
Effective Date) and 3.3 hereof have been fully satisfied;
(c)    no Default or Event of Default has occurred and is continuing on the CAN
Repricing Effective Date;
(d)    the Lenders consenting to the CAN Rate Modification constitute Required
Lenders as of such date;
(e)    to the extent necessary, commitments shall have been obtained from
Eligible Assignees, sufficient to replace any Tranche B-2 Lenders not consenting
to the CAN Rate Modification and to acquire the Tranche B-2 Loans of such
non-consenting Tranche B-2 Lenders pursuant to Section 2.21 of the Loan
Agreement; and
(f)    each Departing B-2 Lender shall have been paid or concurrent with the
effectiveness of the amendments set forth in subsection 1.1(b) are paid the
Purchase Price, together with accrued and unpaid interest on the aggregate
principal amount of Tranche B-2 Loans relating thereto, to the date of such
payment, for its Tranche B-2 Loans (or the Administrative Agent has received
such funds on behalf of the Departing B-2 Lenders).

- 5 -    
 

--------------------------------------------------------------------------------



ARTICLE IV    

REPRESENTATIONS, WARRANTIES AND COVENANTS
Each Borrower represents, warrants and covenants, as applicable, that:
Section 4.1.    Corporate Power; Authorization; Enforceable Obligations.
Holdings, each of the Borrowers and each of the Restricted Subsidiaries (a) is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and (b) has the power and authority to execute,
deliver and perform its obligations under this Amendment and each other
agreement or instrument contemplated hereby to which it is or will be a party.
This Amendment and the transactions contemplated hereunder (including, without
limitation, the Corporate Restructuring) (a) have been duly authorized (or, in
the case of such transactions, will be duly authorized on or prior to the
consummation of such transactions) by all requisite corporate, limited liability
company, partnership, and, if required, stockholder or member action. This
Amendment has been duly executed and delivered by Holdings, the Borrowers and
the other Guarantors and constitutes the legal, valid and binding obligation of
such Loan Party enforceable against such Loan Party in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 4.2.    No Legal Bar. This Amendment and the transactions contemplated
hereunder (including, without limitation, the Corporate Restructuring) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, each of the Borrowers or any Restricted Subsidiary, (B) any
order of any Governmental Authority or (C) any provision of any indenture,
material agreement or other material instrument to which Holdings, either
Borrower or any Restricted Subsidiary is a party or by which any of them or any
of their property is or may be bound, (ii) be in conflict with, result in a
breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any Material
Indebtedness or (iii) result in the creation or imposition of any Lien upon or
with respect to any property or assets now owned or hereafter acquired by
Holdings, either Borrower or any Restricted Subsidiary (other than any Lien
created under the Security Documents or under the ABL Credit Facility).
Section 4.3.    Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with this Amendment or the transactions
contemplated hereunder, except such as have been made or obtained and are in
full force and effect.
Section 4.4.    Solvency. Immediately after the consummation of those
transactions to occur on each of the Effective Date and the Repricing Effective
Date, (a) Holdings, Borrowers and their consolidated Restricted Subsidiaries,
taken as a whole, are or will be Solvent, and (b) US Borrower and its
consolidated Restricted Subsidiaries, taken as a whole, are, or will be,
Solvent.
Section 4.5.    Representations and Warranties. Each of the representations and
warranties made by such Loan Party in Article III of the Loan Agreement and in
or pursuant to the Loan Documents are true and correct in all material respects
(except to the extent already qualified by materiality or Material Adverse
Effect, in which event such representation and warranty shall be true and
correct in all respects) on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except to the extent already qualified by materiality or
Material Adverse Effect, in which event such representation and warranty shall
be true and correct in all respects) as of such earlier date.
Section 4.6.    No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof, or, after giving effect to this Amendment,
will result from the consummation of the Corporate Restructuring or the other
transactions contemplated hereunder.

- 6 -    
 

--------------------------------------------------------------------------------



ARTICLE V    

ASSIGNMENTS AND ADJUSTMENTS TO LOANS
Section 5.1.    Assignments; Reallocations of Loans and Commitments.
(a)    If the consent of the Required Lenders is obtained, but the consent of
one or more such other Existing Lenders whose consent is required for the any of
the Rate Modifications to become effective is not obtained, then the Borrowers
may, pursuant to Section 2.21 of the Loan Agreement, replace each such
non-consenting Tranche B-1 Lender or Tranche B-2 Lender, as applicable, with one
or more replacement Lenders pursuant to Section 2.21 of the Loan Agreement (each
a “New Lender”), so long as, as of the US Repricing Effective Date or the CAN
Repricing Effective Date, as applicable, each such New Lender consents to the
applicable amendments set forth in Section 1.1 of this Amendment.
(b)    Subject to Section 5.1(a) hereof and pursuant to Section 2.21 of the Loan
Agreement, on the US Repricing Effective Date, each Existing Lender holding
outstanding Tranche B-1 Loans immediately prior to the US Repricing Effective
Date that has not executed and delivered a Lender Agreement indicating its
consent to the Rate Modifications (each a “Departing B-1 Lender”) shall, upon
notice from the Administrative Agent, be deemed to have assigned and delegated
its existing Tranche B-1 Loans to Credit Suisse or its designee, as assignee, at
a purchase price equal to par (the “Purchase Price”). On and as of the US
Repricing Effective Date, immediately after giving effect to the provisions of
Section 6.1(a) above, an amount shall be paid to each Departing B-1 Lender equal
to its applicable outstanding Loans at par, together with accrued and unpaid
interest thereon to the date of such payment. By receiving such Purchase Price,
each Departing B-1 Lender shall automatically be deemed to have assigned its
Tranche B-1 Loans pursuant to the terms of the form of the Assignment and
Acceptance, and accordingly no other action by such Departing B-1 Lenders shall
be required in connection therewith. Upon payment to a Departing B-1 Lender of
the Purchase Price with respect to such Departing B-1 Lender’s existing Tranche
B-1 Loans, such Departing B-1 Lender shall automatically cease to be a Tranche
B-1 Lender under the Loan Agreement.
(c)    Subject to Section 5.1(a) hereof and pursuant to Section 2.21 of the Loan
Agreement, on the CAN Repricing Effective Date, each Existing Lender holding
outstanding Tranche B-2 Loans immediately prior to the CAN Repricing Effective
Date that has not executed and delivered a Lender Agreement indicating its
consent to the Rate Modifications (each a “Departing B-2 Lender”) shall, upon
notice from the Administrative Agent, be deemed to have assigned and delegated
its existing Tranche B-2 Loans to Credit Suisse or its designee, as assignee, at
the Purchase Price. On and as of the CAN Repricing Effective Date, immediately
after giving effect to the provisions of Section 6.1(a) above, an amount shall
be paid to each Departing B-2 Lender equal to its applicable outstanding Loans
at par, together with accrued and unpaid interest thereon to the date of such
payment. By receiving such Purchase Price, each Departing B-2 Lender shall
automatically be deemed to have assigned its Tranche B-2 Loans pursuant to the
terms of the form of the Assignment and Acceptance, and accordingly no other
action by such Departing B-2 Lenders shall be required in connection therewith.
Upon payment to a Departing B-2 Lender of the Purchase Price with respect to
such Departing B-2 Lender’s existing Tranche B-2 Loans, such Departing B-2
Lender shall automatically cease to be a Tranche B-2 Lender under the Loan
Agreement.
(d)    Notwithstanding anything herein to the contrary, the role of Credit
Suisse (or its designee) under this Article V is solely to facilitate the
assignments contemplated hereunder, and nothing herein shall obligate Credit
Suisse or its designee to purchase or assume any Term Loans, expend any of its
own funds, or otherwise participate in any of the assignments contemplated
hereunder.
(e)    Each of the parties hereto hereby agrees that each New Lender shall have
all the rights and obligations of a Lender under the Loan Agreement.

- 7 -    
 

--------------------------------------------------------------------------------



ARTICLE VI    

MISCELLANEOUS
Section 6.1.    Effect of Amendment. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect except
that, on and after the effectiveness of this Amendment, each reference to the
Loan Agreement in any of the Loan Documents shall mean and be a reference to the
Loan Agreement as amended by this Amendment. Nothing herein shall be deemed to
entitle the Borrowers to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents in similar or different
circumstances. This Amendment is a Loan Document executed pursuant to the Loan
Agreement and shall be construed, administered and applied in accordance with
the terms and provisions thereof.
Section 6.2.    Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns permitted under Section 9.04 of the Loan Agreement.
Section 6.3.    Headings. Article and Section headings used herein are for
convenience of reference only, are not part of this Amendment and are not to
affect the construction of, or to be taken into consideration in interpreting,
this Amendment.
Section 6.4.    Severability. In the event any one or more of the provisions
contained in this Amendment should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired thereby
(it being understood that the invalidity of a particular provision in a
particular jurisdiction shall not in and of itself affect the validity of such
provision in any other jurisdiction). The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.
Section 6.5.    Counterparts. This Amendment may be executed by one or more of
the parties to this Amendment on any number of separate counterparts (including
by telecopy), and all of such counterparts taken together shall be deemed to
constitute one and the same instrument. A set of the copies of this Amendment
signed by all the parties shall be delivered to the US Borrower (for itself and
on behalf of the Loan Parties) and the Administrative Agent. Delivery of an
executed signature page to this Amendment by facsimile transmission or other
customary means of electronic transmission, including by PDF file, shall be as
effective as delivery of a manually signed counterpart of this Amendment.
Section 6.6.    Governing Law; Submission To Jurisdiction; Waivers.
(a)    GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION; WAIVERS. Each party hereto hereby irrevocably
and unconditionally:
(i)    submits, for itself and its property, to the exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Amendment, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby

- 8 -    
 

--------------------------------------------------------------------------------



irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Amendment shall affect any
right that the Administrative Agent, the Collateral Agent or any Lender may
otherwise have to bring any action or proceeding relating to this Amendment
against the Borrowers, Holdings or their respective properties in the courts of
any jurisdiction.
(ii)    waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Amendment in any New
York State or federal court sitting in the Borough of Manhattan, and any
appellate court thereof. Each of the parties hereto hereby irrevocably waives,
to the fullest extent permitted by law, the defense of an inconvenient forum to
the maintenance of such action or proceeding in any such court.
(iii)    consents to service of process in the manner provided for notices in
Section 9.15 of the Loan Agreement.
Section 6.7.    Waiver Of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.7.


ACKNOWLEDGEMENT OF EFFECTIVENESS
The parties hereto hereby acknowledge and agree that as of the date hereof the
Required Lenders have consented to the Technical Modifications and to the US
Rate Modification. Required Lender consent has not been obtained for the CAN
Rate Modification. Accordingly, (i) as of the date hereof, but subject to the
satisfaction of the other conditions precedent in Section 3.1 hereof, the
Amendment and the Technical Modifications shall become effective, and (ii) upon
satisfaction of the other conditions precedent set forth in Section 3.2 hereof,
on the US Repricing Effective Date, the US Rate Modification shall become
effective. Section 3.3 hereof shall have no further force or effect.
[Remainder of this page is intentionally left blank]



- 9 -    
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Term
Loan Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.
 
WESCO DISTRIBUTION INC., a Delaware corporation, as US Borrower
By: /s/ Brian M. Begg_________________________________             
Name: BRIAN M. BEGG
Title: Treasurer
 
 
 
WDCC ENTERPRISES INC., an Alberta corporation, as Canadian Borrower
By: /s/ Brian M. Begg_________________________________             
Name: BRIAN M. BEGG
Title: Assistant Secretary
 
 
 
WESCO INTERNATIONAL INC., a Delaware corporation, as Holdings
By: /s/ Brian M. Begg_________________________________             
Name: BRIAN M. BEGG
Title: Treasurer




[Signature Page to First Amendment to Loan Agreement]
 
 

--------------------------------------------------------------------------------



 
BRUCKNER SUPPLY COMPANY, INC.
CALVERT WIRE & CABLE CORPORATION
CARLTON-BATES COMPANY
CBC LP HOLDINGS, LLC
CDW HOLDCO, LLC
COMMUNICATIONS SUPPLY CORPORATION
LIBERTY WIRE & CABLE, INC.
TVC COMMUNICATIONS, L.L.C.
WDC HOLDING INC.
WDCH, LP 
by CBC LP HOLDINGS, LLC,
its general partner
WESCO ENTERPRISES, INC.
WESCO EQUITY CORPORATION
WESCO FINANCE CORPORATION
WESCO NEVADA, LTD.
WESCO NIGERIA, INC.,
each as a Subsidiary Guarantor
By: /s/ Brian M. Begg_________________________________             
Name: BRIAN M. BEGG
Title: Treasurer
 
 
 
CONNEY INVESTMENT HOLDINGS, LLC
CONNEY SAFETY PRODUCTS, LLC 
each as a Subsidiary Guarantor
By: /s/ Brian M. Begg_________________________________             
Name: BRIAN M. BEGG
Title: Treasurer
 
 
 
WDCH US LP 
by WESCO DISTRIBUTION II, ULC,
its General Partner
as a Subsidiary Guarantor
By: /s/ Brian M. Begg_________________________________             
Name: BRIAN M. BEGG
Title: Assistant Secretary




[Signature Page to First Amendment to Loan Agreement]    


 

--------------------------------------------------------------------------------



 
TVC CANADA CORP.
WESCO DISTRIBUTION CANADA CO.
WESCO DISTRIBUTION CANADA GP INC.
WESCO DISTRIBUTION CANADA LP 
by WESCO DISTRIBUTION CANADA GP INC.,
its General Partner
WESCO DISTRIBUTION II ULC 

WESCO CANADA II, LP 
by WESCO DISTRIBUTION II, ULC,
its General Partner
each as a Subsidiary Guarantor
By: /s/ Brian M. Begg_______________________________             
Name: BRIAN M. BEGG
Title: Assistant Secretary
 
 
 
WESCO CANADA I, LP 
by WESCO HOLDINGS, LLC
its General Partner
WESCO HOLDINGS, LLC,
each as a Subsidiary Guarantor
By: /s/ Brian M. Begg________________________________             
Name: BRIAN M. BEGG
Title: Treasurer




[Signature Page to First Amendment to Loan Agreement]    


 

--------------------------------------------------------------------------------







 
WDINESCO III B.V.
WDINESCO II B.V. 
each as a Subsidiary Guarantor
By: /s/ Brian M. Begg____________________________             
Name: BRIAN M. BEGG
Title: Managing Director A
By:       ______________________________________________ 
Name:
Title:
 
 
 
WESCO DISTRIBUTION II ULC
acting as managing partner for and on behalf of
WDINESCO C.V.
WDINESCO II C.V.
WDINESCO III C.V.
each as a Subsidiary Guarantor
By: /s/ Brian M. Begg____________________________             
Name: BRIAN M. BEGG
Title: Assistant Secretary


[Signature Page to First Amendment to Loan Agreement]    


 

--------------------------------------------------------------------------------





 
WDINESCO III B.V.
WDINESCO II B.V. 
each as a Subsidiary Guarantor
 
 
 
TMF Netherlands B.V.
 
Managing Director
By: /s/ E.T. Veerman____________________________             
Name: E.T. VEERMAN
Title: PROXY HOLDER A
By: /s/ L.J.M. Duysens_________________________________
Name: L.J.M. DUYSENS
Title: PROXY HOLDER A
 
 
 
WESCO DISTRIBUTION II ULC
acting as managing partner for and on behalf of
WDINESCO C.V.
WDINESCO II C.V.
WDINESCO III C.V.
each as a Subsidiary Guarantor
By: _______________________________________________ 
Name:
Title:






[Signature Page to First Amendment to Loan Agreement]    


 

--------------------------------------------------------------------------------



 
EECOL ELECTRIC CORP.
EECOL PROPERTIES CORP. 
each as a Subsidiary Guarantor
By: /s/ Brian M. Begg____________________________             
Name: BRIAN M. BEGG
Title: Treasurer
By:   ______________________________________________     
Name:
Title:


 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as Administrative Agent, as Collateral
Agent and as a Lender
By: /s/ Vipul Dhadda_____________________________             
Name: VIPUL DHADDA
Title: Authorized Signatory
By: /s/ Tyler R. Smith_____________________________             
Name: TYLER R. SMITH
Title: Authorized Signatory










[Signature Page to First Amendment to Loan Agreement]    


 

--------------------------------------------------------------------------------




Exhibit A
Corporate Organizational Structure
(Post Corporate Restructuring)





Attached

 

--------------------------------------------------------------------------------





[a1031image1.jpg]

8
 

--------------------------------------------------------------------------------



[a1031image2.jpg]

9
 

--------------------------------------------------------------------------------



Exhibit B
LENDER AGREEMENT
Reference is hereby made to the FIRST AMENDMENT TO TERM LOAN AGREEMENT, dated as
of November 19, 2013 (the “Amendment”), among WESCO INTERNATIONAL INC., a
Delaware corporation (“Holdings”), WESCO DISTRIBUTION INC. (the “US Borrower”),
a Delaware corporation and wholly owned subsidiary of Holdings, WDCC ENTERPRISES
INC., an Alberta corporation and a wholly owned subsidiary of Holdings (the
“Canadian Borrower”, and together with the US Borrower, the “Borrowers”, and
each a “Borrower”), each of the Guarantors party thereto, the Lenders executing
and delivering this Lender Agreement, and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as administrative agent (in such capacity, including any successor
thereto, the “Administrative Agent”) and as collateral agent (in such capacity,
including any successor thereto, the “Collateral Agent”) for the Lenders.
Capitalized terms used in this agreement but not defined herein have the
meanings assigned to them in the Amendment.
By its signature below, the undersigned hereby
(a) consents and agrees to the Modifications indicated below (check one box
below):
□ - the Technical Modifications only,
□ - the Technical Modifications and the Rate Modifications,
□ - the Technical Modifications and the US Rate Modifications, or
□ - the Technical Modifications and the CAN Rate Modifications;
(b) acknowledges that it has received a copy of the Amendment together with all
Exhibits and schedules thereto and such other documents and information as it
has deemed appropriate to make its own decision to enter into the Amendment and
provide the consents set forth above;
(c) authorizes the Administrative Agent, pursuant to authority granted to the
Administrative Agent under the Loan Agreement, to execute the Amendment on its
behalf as if it were a party thereto; and
(d) represents that it is an Existing Lender under the Loan Agreement.

[NAME OF INSTITUTION]
By:

Name:     
Title:     




10
 

--------------------------------------------------------------------------------



Exhibit C
OFFICER’S CERTIFICATE
December 13, 2013


This Officer’s Certificate (this “Officer’s Certificate”) is being delivered
pursuant to [Section 3.2(b) and Section 3.3(b)] of that certain First Amendment
to Term Loan Agreement, dated as of November 19, 2013 (the “Amendment”), among
WESCO INTERNATIONAL INC., a Delaware corporation (“Holdings”), WESCO
DISTRIBUTION INC. (the “US Borrower”), a Delaware corporation and wholly owned
subsidiary of Holdings, WDCC ENTERPRISES INC., an Alberta corporation and a
wholly owned subsidiary of Holdings (the “Canadian Borrower”, and together with
the US Borrower, the “Borrowers”, and each a “Borrower”), each of the Guarantors
party thereto, each of the Lenders party thereto and CREDIT SUISSE AG, CAYMAN
ISLANDS BRANCH as administrative agent (in such capacity, including any
successor thereto, the “Administrative Agent”) and as collateral agent (in such
capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders., which amends certain provisions of that certain Term Loan Agreement,
dated as of December 12, 2012 (as amended, supplemented, or otherwise modified
from time to time, including by way of this Amendment, the “Loan Agreement”),
among Borrowers, Holdings, the Lenders and the Administrative Agent. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Loan Agreement.
The undersigned, [Kenneth S. Parks], Vice President of each Borrower, and a
Financial Officer of each Borrower, hereby certifies to Administrative Agent,
solely in his official capacity on behalf of the Borrowers and not in an
individual capacity, as follows:
1.[On and as of the US Repricing Effective Date, the conditions precedent set
forth in Section 3.1 and Section 3.2 of the Amendment have been fully satisfied.
2.On and as of the CAN Repricing Effective Date, the conditions precedent set
forth in Section 3.1 and Section 3.2 of the Amendment have been fully
satisfied.]
[Signature page follows]

11
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has, with the intent to bind the Borrowers
in his official capacity (and not himself individually), hereunto set his name
to this Officer’s Certificate as of the date first written above.


WESCO INTERNATIONAL INC.
WESCO DISTRIBUTION INC.
WDCC ENTERPRISES INC.    
    
____________________________
Name:    [Kenneth S. Parks]
Title: Vice President

 

--------------------------------------------------------------------------------




Annex A
Reaffirmation Agreement


THIS REAFFIRMATION AGREEMENT, dated as of [________], 201_ (this "Reaffirmation
Agreement"), is made by undersigned parties, for the benefit of Credit Suisse
AG, Cayman Islands Branch, as administrative agent (in such capacity, including
any successor thereto, the “Administrative Agent”) and as collateral agent (in
such capacity, including any successor thereto, the “Collateral Agent”) for the
Lenders under and as defined in that certain First Amendment to Term Loan
Agreement, dated as of November 20, 2013 (the “Amendment”), among WESCO
International Inc., a Delaware corporation (“Holdings”), WESCO Distribution Inc.
(the “US Borrower”), a Delaware corporation and wholly owned subsidiary of
Holdings, WDCC Enterprises Inc., an Alberta corporation and a wholly owned
subsidiary of Holdings (the “Canadian Borrower”, and together with the US
Borrower, the “Borrowers”, and each a “Borrower”), each of the Guarantors party
thereto, the Lenders party thereto, and the Administrative Agent. Capitalized
terms used but not otherwise defined herein shall have their respective meanings
set forth in the Amendment.


Substantially contemporaneously herewith, certain of the Loan Parties are
engaging in a restructuring of their Subsidiaries in an effort to achieve a more
tax efficient structure in light of recent changes to Canadian tax and thin
capitalization laws. In furtherance thereof, the Borrowers have executed and
delivered the Amendment which, among other things, waives the provisions of the
Loan Agreement to the extent such provisions prohibit or otherwise impair the
ability of the Loan Parties to consummate the Restructuring (as defined below).
This Reaffirmation Agreement is delivered pursuant to Section 2.1 of the
Amendment.


The Restructuring (as defined below) is being accomplished as described on
Exhibit A attached hereto and made a part hereof. The transactions described on
Exhibit A, including without limitation the transfers of Indebtedness, transfers
of membership interests and all transactions reasonably incidental thereto and
necessary to effectuate the foregoing are hereinafter referred to in their
integrated entirety as the “Restructuring”. The Restructuring entails the
transfer of certain equity interests (the “Transferred Interests”) in WDINESCO
III CV, a commanditaire vennootschap organized under the laws of the Netherlands
and a Netherlands Subsidiary Guarantor, from Wesco Enterprises, Inc., a Delaware
corporation and a US Guarantor, to WDCH US LP, a Delaware limited partnership
and Loan Party. The Transferred Interests have heretofore been pledged by WESCO
Enterprises, Inc. to the Collateral Agent pursuant to and in accordance with a
deed of disclosed pledge over partnership rights WDINESCO III C.V. among WESCO
Distribution II ULC, WESCO Distribution Canada Co and WESCO Enterprises, Inc. as
pledgors, WESCO Distribution II ULC acting as managing partner for and in the
name of WDINESCO III C.V. as partnership and the Collateral Agent as pledgee,
dated December 12, 2012 (the “Dutch Pledge ”).


Without qualifying, limiting or otherwise affecting Borrower's continuing
obligations under Section 5.12 of the Loan Agreement and Section 2.1 of the
Amendment, WDCH US LP is concurrently herewith executing and delivering to the
Collateral Agent [a deed of assumption of contract among, amongst others, WESCO
Enterprises, Inc., WDCH US LP, WESCO Distribution II ULC acting as managing
partner for and in the name of WDINESCO III C.V. and the Collateral Agent,
governed by the laws of the Netherlands (the “Deed of Assumption of Contract”)].
Pursuant to the [Deed of Assumption of Contract], WDCH US LP assumes, by means
of a transfer of legal relationship (contractsoverneming) within the meaning of
section 6:159 of the Netherlands Civil Code, all rights and obligations under
the Dutch Pledge from WESCO Enterprises, Inc. All references to the Dutch Pledge
in the Loan Agreement or any Loan Document shall henceforth be deemed a
reference to the Dutch Pledge together with the [Deed of Assumption of
Contract], and as further supplemented, modified or amended from time to time,
together with any replacement or restatement thereof.


Each of the Undersigned hereby confirms and agrees that (a) each of the
Collateral Agreements and the Dutch Pledge are, and shall continue to be, in
full force and effect and are hereby ratified and confirmed in all respects,
without offset, defense or counterclaim of any kind, nature or description
whatsoever, (b) the agreements and obligations of each of the Undersigned,
including, without limitation, WESCO Distribution II ULC, WESCO Distribution
Canada Co and WDCH US LP contained therein and in this Reaffirmation Agreement
constitute the legal, valid and binding obligations of such Person, enforceable
against it in accordance with their respective terms, and such Person has no
valid defense to the enforcement of such obligations, and (c) the Collateral
Agent is and shall be entitled to the rights,

 

--------------------------------------------------------------------------------




remedies and benefits provided for under the Loan Agreement and the Loan
Documents and applicable law. WDCH US LP hereby acknowledges and agrees that it
has succeeded to the obligations and liabilities of its corresponding
predecessor in interest under the Dutch Pledge, and is, by virtue of the
Restructuring and the [Deed of Assumption of Contract], a Pledgor (as defined in
the Dutch Pledge) under the Dutch Pledge and hereby affirms and ratifies all of
its liabilities, obligations and agreement under the Loan Agreement, the Dutch
Pledge and the other Loan Documents to which its predecessor transferee was a
party. Without limiting the generality of the foregoing, each of the
Undersigned, each as a debtor, grantor, pledgor, guarantor, assignor, or in
other similar capacities in which such party grants liens or security interests
in its properties or is a guarantor, as the case may be, under the Loan
Documents, hereby ratifies and reaffirms all of its payment and performance
obligations and obligations to indemnify, contingent or otherwise, under each of
such documents to which such Person is a party by virtue of the Restructuring,
and each such Person hereby ratifies and reaffirms its grant of liens on or
security interests in its properties pursuant to such documents to which it is
now a party as security for the Obligations, and confirms and agrees that such
liens and security interests hereafter secure all of the Obligations. Each of
the Undersigned hereby covenants that it will not contest that the
Administrative Agent has and will continue to possess valid and perfected
security interests in, and liens upon, all of the collateral as set forth in the
Loan Documents, including the US Collateral Agreement and the Dutch Pledge.


WESCO Distribution II ULC, WESCO Distribution Canada Co, WESCO Enterprises,
Inc., WESCO Distribution II ULC acting as managing partner for and in the name
of WDINESCO III C.V. and the Collateral Agent hereby furthermore confirm and
agree that, at the time of the entering into the Dutch Pledge, it was their
intention (and with respect to WESCO Distribution II ULC, WESCO Distribution
Canada Co and WESCO Distribution II ULC acting as managing partner for and in
the name of WDINESCO III C.V., it is still their intention and agreement) that
the security rights created pursuant to the Dutch Pledge would secure the US
Obligations and Canadian Obligations as they may be amended, restated,
supplemented or otherwise modified from time to time, including the amendments
to the Loan Agreement and the Loan Documents such as the amendments to be
effected by the Amendment and the Restructuring.


Each of WESCO Enterprises, Inc., CBC LP Holdings, LLC, WDINESCO II B.V., WDCH,
LP, WESCO Distribution Canada Co. and WDCH US LP hereby represents and warrants
to the Administrative Agent and the Lenders that before and after giving effect
to the Restructuring such Person is and will be Solvent.
    
Each of the Undersigned hereby acknowledges that it has not relied on any
representation, written or oral, express or implied, by any Lender or the
Administrative Agent in entering into this Reaffirmation Agreement. This
Reaffirmation Agreement constitutes a Loan Document.


THIS REAFFIRMATION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.


This Reaffirmation Agreement may be executed in any number of counterparts and
by different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute but one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile or by
electronic mail transmission in portable display format (pdf) shall be effective
as delivery of a manually executed counterpart of this Reaffirmation Agreement.




- Signature Pages Follow-





 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Reaffirmation Agreement
to be executed by their respective officers thereunto duly authorized and
delivered as of the date first above written.


 
WDCC ENTERPRISES INC.,


By:
 
Name:
 
Title:


 
WDINESCO II B.V.


By:
 
Name:
 
Title:


 
CBC LP HOLDINGS, LLC,


By:
 
Name:
 
Title:


 
WDCH, LP 
by CBC LP HOLDINGS, LLC,
its general partner




By:  
Name:
Title:


 
WESCO DISTRIBUTION CANADA CO.,




By:  
Name:
Title:


 
WDCH US LP 
by WESCO DISTRIBUTION II, ULC,
its General Partner 



By:  
Name:
Title:


 

--------------------------------------------------------------------------------




EXHIBIT A
Canadian Restructuring
PARTICIPANTS/ABBREVIATIONS


Abbreviation
Party
“BV II”
WDINESCO II B.V.
“CBC Holdings”
CBC LP Holdings, LLC
“CV”
WDINESCO C.V.
“CV II”
WDINESCO II C.V.
“CV III”
WDINESCO III C.V.
“Distribution II”
WESCO Distribution II ULC
“Enterprise Note”
Subordinated Promissory Note dated October 10, 2012, originally issued by WEI to
WDC Holding in the principal amount of CDN$290,000,000
“TVC Canada”
TVC Canada Corp.
“WDC Holding”
WDC Holding Inc.
“WDCC”
WESCO Distribution Canada Co.
“WDCH LP”
WDCH, LP
“WDCH US LP”
WDCH US LP
“WEI”
WESCO Enterprises, Inc.
“WESCO”
WESCO Distribution, Inc.




 

--------------------------------------------------------------------------------




EXHIBIT A
Canadian Restructuring – Continued


Pre-Closing
TVC Canada exchanges 1,000,000 Class A Preferred Shares of WDCC for  common
shares of WDCC
STEP 1(a)
WEI transfers part of its 40.66% interest in CV III to CBC Holdings, in
consideration for (i) CBC Holdings assuming a proportionate amount of the
principal amount of CDN$290,000,000 debt owing by WEI to WDC Holding under the
Enterprise Note; and (ii) a contribution to capital
STEP 1(b)
WEI transfers part of its 40.66% interest in CV III to BV II, in consideration
for (i) BV II assuming a proportionate amount of the principal amount of
CDN$290,000,000 debt owing by WEI to WDC Holding under the Enterprise Note; and
(ii) a share premium contribution in the amount of the excess
STEP 2
CBC Holdings and BV II transfer their aggregate 40.66% interest in CV III to
WDCH LP in proportion to their partnership interests, in consideration for (i)
WDCH LP assuming the entire principal (CDN$290,000,000) debt owing under the
Enterprise Note; and (ii) an increase in the capital accounts of CBC Holdings
and BV II in WDCH LP
STEP 3
WDCH LP transfers its 40.66% interest in CV III to WDCC, in consideration for
(i) WDCC assuming the entire principal (CDN$290,000,000) debt owing under the
Enterprise Note; and (ii) issuing common share(s) in the capital of WDCC to WDCH
LP
STEP 4
WDCC transfers its 40.66% interest in CV III to WDCH US LP, in consideration for
(i) WDCH US LP assuming the entire principal (CDN$290,000,000) debt owing under
the Enterprise Note; and (ii) issuing an increased partnership interest in WDCH
US LP to WDCC




 